Citation Nr: 1425930	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-47 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating, in excess of 10 percent, for low back disability.

2. Entitlement to an increased (compensable) rating for right lower extremity radiculopathy.

3. Entitlement to an increased (compensable) rating for left lower extremity radiculopathy.

4. Entitlement to an increased (compensable) rating for right upper extremity radiculopathy.

5. Entitlement to an increased (compensable) rating for left upper extremity radiculopathy.

6. Entitlement to an increased rating in excess of 10 percent for right knee disability.

7. Entitlement to an increased rating in excess of 10 percent for left knee disability.

8. Entitlement to an increased rating in excess of 10 percent for neck disability.

9. Entitlement to service connection for blackouts, to include as secondary to anxiety.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Esquire


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1979 and from February 1991 to March 1995.  He also had active duty for training from July to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Nashville, Tennessee, respectively.  The RO in Winston-Salem, North Carolina has jurisdiction of the claims.

The Veteran testified in a video-conference hearing before the undersigned in March 2014.  A transcript of that hearing has been reviewed prior to this decision. 

The issues of entitlement to an increased rating for neck disability, a rating in excess of 10 percent for upper extremity radiculopathy, and entitlement to service connection for blackouts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran had forward flexion in his low back measured at 60 degrees in March 2008. 

2. None of the other range of motion measurements of the Veteran's low back rose to the level of a 20 percent rating.  He experienced pain and flare-ups, but they did not further limit his motion.

3. The Veteran was recorded with moderate radiculopathy symptoms in his right leg but he experienced only sensory symptoms.

4. The Veteran was recorded with moderate radiculopathy symptoms in his left leg but he experienced only sensory symptoms.

5. The Veteran had overall mild radiculopathy symptoms in his right arm.

6. The Veteran had overall mild radiculopathy symptoms in his left arm.

7. The Veteran had normal range of motion in his right knee, and his range of motion was not further limited by pain on use or flare-ups.

8. The Veteran had normal range of motion in his left knee, and his range of motion was not further limited by pain on use or flare-ups.



CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, but not higher, for the low back disability from the date of claim to September 22, 2013 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, Diagnostic Code 5237 (2013).

2. The criteria for a rating in excess of 10 percent for the low back disability from September 23, 2013 forward have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, Diagnostic Code 5237.

3. The criteria for a rating of 20 percent, but not higher, for right leg radiculopathy have been met for the entire period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

4. The criteria for a rating of 20 percent, but not higher, for a left leg radiculopathy have been met for the entire period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

5. The criteria for a rating of 10 percent for right arm radiculopathy have been met for the entire period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

6. The criteria for a rating of 10 percent for left arm radiculopathy have been met for the entire period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

7. The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Codes (DC) 5259-5014 (2013).

8. The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Codes (DC) 5259-5014.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2008, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his increased rating claims and explained the basis for assigning ratings and effective dates.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's neck, low back, and knees in March 2008 and September 2013.  These examinations addressed the pertinent rating criteria and there is no argument or indication that they are inadequate for the disabilities rated in this decision.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the March 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's neck, back, and knee symptoms and treatment to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided; VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observable by his senses, but he is not competent to diagnose conditions of the spine or knees as this requires specialized medical knowledge and training to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran generally credible.  However, his statements in the March 2014 hearing seem to be inconsistent, as to his symptoms.  For example, he reported a fall, then later stated that he did not fall and he said he did not experience pain as much as weakness and fatigue but later stated he had constant pain.  Based on the inconsistency, his testimony from the hearing only is deemed not credible and not probative for his increased rating claims.

Low Back

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran has been rated under diagnostic code 5237 for lumbosacral strain, which uses the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The Veteran is currently assigned a 10 percent rating for his low back.
Under the rating formula, the criteria for a 20 percent rating are: 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.
The criteria for a 40 percent rating are:
Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.
The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Based on different recorded limitation of motion, the Board finds that staged ratings are appropriate for the Veteran's low back disability.  See Hart, 21 Vet. App. at 509-10.   The Veteran's low back disability merits a rating of 20 percent for the period from the date of claim to September 22, 2013 and 10 percent from September 23, 2013 forward, but not higher.  See 38 C.F.R. § 4.71a, DC 5237.

The Veteran has arthritis in his thoracolumbar spine.  See VA Examinations 3/08, 9/13.  During the March 2008 VA contract examination, the Veteran reported stiffness, weakness, and constant pain in his low back.  He reported being able to function well on medication and no incapacitation.  See VA Examination 3/08.  The examiner recorded forward flexion limited to 60 degrees with pain.  Limitation of flexion to 60 degrees warrants a 20 percent rating. 

However, the Veteran's back disability does not merit a rating in excess of 20 percent for that period or in excess of 10 percent for the period after September 22, 2013.  The combined range of motion of the thoracolumbar spine was recorded as 195 degrees in the March 2008 examination and 230 degrees in the September 2013 examination.  Forward flexion was recorded at 90 degrees or greater during the September 2013 examination.  The September 2013 examiner noted no objective evidence of pain during range of motion testing.  

None of these ranges of motion measurements merit a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, DC 5237.  Further, the measurements reflect any limitation from pain in compliance with Deluca, 8 Vet. App. 202 (1995).  Although, the VA examiners noted the Veteran would experience excessive pain during flare-ups, the examiner in September 2013 concluded that the degree of range of motion loss during pain or flare-ups was approximately none.  This opinion satisfies the considerations of functional loss due to pain and flare-ups.  See Mitchell, 25 Vet. App. 32; see also Johnston, 10 Vet. App. at 84-5; 38 C.F.R. § 4.59.  There is no evidence of ankylosis in the thoracolumbar spine.  Therefore, ratings in excess of those assigned herein are not warranted under the General Rating Formula.  
  
Intervertebral disc syndrome is potentially ratable on the basis of incapacitating attacks.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral disc Syndrome Based on Incapacitating Episodes.  The examiner in September 2013 recorded that the Veteran had intervertebral disc syndrome.  However, the examiner noted and the evidence reflects that the Veteran had not had any incapacitating episodes over the past 12 months.  The Veteran reported an episode where he experienced flare-ups in pain and was unable to work, but he reported this episode several years past.  See Board Hearing.   

Additionally, there is no evidence of neurologic abnormalities, other than those addressed by this decision, which could be rated under another diagnostic code.  The Veteran had no bowel or bladder impairment.  See VA examinations 3/08, 9/13.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show symptoms or diagnosis of any other disability in the thoracolumbar spine.    

Radiculopathy of the Extremities 

The rating formula for the spine provides separate ratings for neurologic manifestations of the back disability.  General Rating Formula, Note (1).  The evidence shows that the Veteran has some radiculopathy related to his spine injuries.  See VA Examination 9/13.

Radiculopathy, or other diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Paralysis of the sciatic nerve is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.   

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  Moderately severe and severe incomplete paralysis of the sciatic nerve is rated at 40 and 60 percent disability, respectively.  Id.  Severe incomplete paralysis is characterized by marked muscular atrophy.  Id.

The Veteran's right and left leg radiculopathy warrants a 20 percent rating, but not higher, for moderate symptoms.  See 38 C.F.R. § 4.124a, DC 8520.

During the September 2013 VA contract examination, the examiner noted that the Veteran had radiculopathy related to his low back disability.  The examiner recorded that the Veteran did not have constant pain but had moderate conditions of intermittent pain, parathesias and/or dysesthesias, and numbness in both the left and right lower extremities.  Based on the examiner's conclusions, the Veteran has a moderate radiculopathy disability meriting a 20 percent rating.  

However, the Veteran's lower extremities do not merit a rating of 40, 60, or 80.  He does not have complete paralysis as required by the 80 percent rating characterized by foot dangles and drop and no active movement possible.  See 38 C.F.R. § 4.124a, DC 8520; see also VA examinations 3/08, 9/13.  The Veteran had normal muscle strength, with no atrophy, normal reflexes, and a normal sensory examination.  See VA Examination 9/13.  As his symptoms do not manifest in decreased strength or abnormal reflexes, the Veteran's radiculopathy condition seems to be wholly sensory.  The Diagnostic Code advises that conditions that are wholly sensory should be rated at most, as a moderate condition; therefore, a higher rating is not warranted in this case.  See 38 C.F.R. § 4.124a, DC 8520.   

Upper Extremities.

During the September 2013 VA contract examination, the examiner found that the Veteran had radiculopathy in his left and right arm.  The examiner recorded moderate paresthesias and/or dysesthesias and numbness in the left and right arm.  The Veteran was not recorded with any pain.  He had normal muscle strength, with no atrophy, normal reflexes, and a normal sensory examination in his arms.  See VA Examination 9/13.  The examiner noted that the Veteran's overall radiculopathy symptoms in his arms were mild.  See id.  Based on this finding, the Veteran's upper extremity radiculopathy merits a 10 percent disability rating.

The issue of an increased rating for the Veteran's neck disability is remanded to the RO for an additional examination.  As the upper extremity radiculopathy is associated with his neck disability, the issue of entitlement to a rating in excess of 10 percent is also remanded as inextricably intertwined.  

Knees

The Board notes that the Veteran's knee disabilities have been assigned 10 percent ratings by the RO under Diagnostic Code 5259 for cartilage, semilunar, removal of.  38 C.F.R. § 4.71a, DC 5259.  However, the evidence shows no meniscal or cartilage removal and instead, that the Veteran has disabilities analogous to arthritis, which should be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 for limitation of flexion or extension.  When the 10 percent ratings were first granted, the Board analyzed the claim under Diagnostic Code 5260.  See Board Decision 9/02.  As the Board has discretion to assign the proper diagnostic code and the Veteran's rating became affective in 1996, less than 20 years ago, there is no possibility of reduction or severance of the rating, and Diagnostic Code 5260 will be used in this analysis.  See Read v. Shinseki, 651 F.3d 1296   (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420   (2011); see also Butts v. Brown, 5 Vet. App. 532 (1993).  

Normal flexion of the knee is to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  A noncompensable (0 percent) rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  A 20 percent rating will be assigned for flexion limited to 30 degrees.  A maximum 30 percent rating under this code will be assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

As discussed above, disabilities of the musculoskeletal system that are evaluated on the basis of limitation of motion are subject to provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment due to pain, flare-ups, etcetera.  See Deluca, 8 Vet. App. 202.

The Veteran reported pain, weakness, swelling, stiffness, fatigability, and flare-ups related to his knee disabilities.  See VA Examinations 3/08, 9/13.  The March 2008 examiner noted normal range of motion, with pain, in both knees.  Similarly, the September 2013 examiner recorded normal range of motion in the right and left knees and no objective signs of pain.  Further, the September 2013 examiner noted that the Veteran did not have additional limitation of range of motion from repetitive use or additional functional loss/impairment.  The examiner stated that there are contributing factors of pain, weakness, fatigability, and incoordination that can limit functional ability.  See VA Examination 9/13.  However, the examiner noted that the degree of range of motion loss during pain on use or flare-ups was approximately none.  See id.  Based on the examination findings, the Veteran does not have limitation of motion in his knees to a compensable level.  The 10 percent rating assigned, therefore, addresses and compensates for pain, weakness, fatigability, and flare-ups in accordance with Deluca, 8 Vet. App. 202.  A higher rating is not merited.       

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel subsequently held that separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Here, the evidence does not show that the Veteran has instability, which could be compensable under Diagnostic Code 5257.  To the contrary, VA examinations in March 2008 and September 2013 recorded negative findings on all instability tests conducted.  

Additionally, the undersigned questioned whether the Veteran's knee disabilities had gotten worse, after the Veteran mentioned a fall that occurred after the September 2013 examination.  See Board Hearing 3/14.  However, the Veteran replied that his disabilities had been to the same throughout the period on appeal.  Further, as discussed, the Veteran's statements during the hearing were inconsistent and at times incoherent.  Therefore, the Board moved forward with the decision.

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran does not have symptoms of instability, tibia or fibula impairment, or meniscal disability.  See VA Examinations 3/08, 9/13.

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's low back, knees, and extremity disabilities are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address limitation of motion and the case law addresses functional loss from pain and flare-ups.  Further, the rating criteria looks at sensory and non-sensory symptoms associated with radiculopathy.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2008).  The Veteran is reportedly employed full time driving trucks and delivering goods.  There is no evidence that this employment is marginal or sheltered.  Hence, there is no evidence of unemployability.  Absent such evidence the question of entitlement to TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In summary, the preponderance of the evidence supports a rating of 20 percent for the period from the date of claim to September 22, 2013 and 10 percent from September 23, 2013 forward, but not higher, for the low back disability; 20 percent disabilities for lower extremity radiculopathy; 10 percent disabilities for upper extremity radiculopathy; and is against a rating in excess of 10 percent for the knee disabilities.  See 38 C.F.R. §§ 4.71a, 4.124a.  As such, the benefit of the doubt doctrine is inapplicable and the outstanding claims must be denied.  See 38 C.F.R. § 4.3.  


ORDER

A rating of 20 percent for the period from the date of claim to September 22, 2013 and 10 percent from September 23, 2013 forward, but not higher, for the low back disability is granted.

An increased rating of 20 percent for right leg radiculopathy is granted.

An increased rating of 20 percent for left leg radiculopathy is granted.

An increased rating of 10 percent for right arm radiculopathy is granted.

An increased rating of 10 percent for left arm radiculopathy is granted.

An increased rating in excess of 10 percent for right knee disability is denied.

An increased rating in excess of 10 percent for left knee disability is denied.


REMAND

The September 2013 examiner did not address limitation of motion in the Veteran's cervical spine during flare-ups.  Cf. Mitchell, 25 Vet. App. 32.  As discussed above, the issue of entitlement to a rating in excess of 10 percent for upper extremity radiculopathy is inexplicable intertwined and also remanded. 

As for the service connection claim, the Veteran reports current symptoms and diagnoses related to his blackouts and service treatment records show episodes of blackouts during service.  The Veteran reported on-going symptoms after service until he reenlisted, service treatment records from his second term of active duty show treatment for nervousness, and VA treatment from 1997 to 2003 show diagnosis of and treatment for anxiety such that a causal connection is suggested and an examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran information and a waiver for any outstanding private treatment pertinent to his blackouts and/or anxiety condition.

2. Obtain and associate with the claims file any VA treatment records from 2004 forward.

3. Schedule the Veteran for a VA examination for his cervical spine disability.  The examiner should measure and record the level of disability in the Veteran's cervical spine and upper extremities.  All appropriate testing should be done.  The examiner should address the following:

a. Range of motion testing should be conducted and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, the Veteran has reported flare-ups of neck pain; estimate any additional loss of function during such periods, expressed in degrees. 

4. After completing 1 and 2 above, schedule the Veteran for a VA examination for his blackouts and anxiety.  Forward the claims file to the examiner to provide answers to the following:

a. Are the Veteran's blackouts and/or anxiety condition at least as likely as not related to service?

b. Please address and explain whether the Veteran's symptoms, such as blackouts, are related to a mental health or a cardiovascular condition.

All testing and procedures necessary to render an opinion should be completed.

The examiner must provide reasons for each opinion that take into account the Veteran's reports of onset, treatment, and symptoms.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


